DETAILED ACTION
This is a first office action in response to application 17/412,108 filed on August 25, 2021 in which claims 1-6 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgement
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) of Japanese Patent Application No. 2020-147989 filed on September 3, 2020 and Japanese Patent Application No. 2020-147880 file on September 7, 2020.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to this disclosure.
Japanese Patent Application No. 2018-190146 to Tomita (“Tomita”) describes a retention printing system in which a print job is kept on retention at one printer functioning as a print server. A machine translation of the Tomita reference is submitted in the instant office action. The following citations refer to passages in the translated document.
U.S. Pat. No. 7,768,666 to Okamoto et al. (“Okamoto”) describes a printer execution history storage system consisting of a terminal connected to a printer. The terminal instructs the printer to store execution history information at a specific location.
U.S. Pat. 8,559,024 to Imai (“Imai”) describes an image processing method including extracting text data and image forming data from a print job and storing the text and image forming data extracted in association with the print job.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Tomita discloses an image forming apparatus (the MFP 10a1 of Tomita’s Fig. 1 and [0043] functioning as the document storage device ST), comprising: 
a receiver that receives print data transmitted from an external apparatus (Tomita, lines 441-444: MFP 10a1, functioning as ST, received a print job including print data transmitted from the print instruction device 50; the print instruction device 50 corresponds to the claimed externa, apparatus); 

a receiver that receives a print instruction for the print data from a further image forming apparatus (Tomita, lines 446-450: a user logs in to a selected MFP, for example MFP 10b1, and instructs printing of the print data received by the MFP 10a1; the print instruction is transmitted from the MFP 101b to the MFP 10a1 and is received by the MFP 10a1),

a first transmitter that transmits the print data to the further image forming apparatus when receiving the print instruction for the print data (Tomita, lines 449-450: upon receiving the print instruction from the MFP 10b1, the MFP 10a1 transmits the print data received from the information processing device 50 to the MFP 10b1).
Tomita is silent about including transmission instruction data to a transmission destination apparatus in the print data.
However, Okamoto teaches methods of recording print execution history information of a printer. For example, in Fig. 25 and column 14/line 49 – column 17/line 17, print source information is embedded in print data by terminal 2 and is transmitted to printer 1 (see Fig. 22), source information referring to a location where a print execution log should be stored (Fig. 25, step S2501 and column 16/lines 44-46). The printer receives the print data (step $2503), generates and stores a Url corresponding to the print source information (step S2504) and stores print history at the generated Url.
Furthermore, Imai teaches generating a thumbnail created from the print job data and storing it in a print history log (Imai, Figs. 5, 17 and column 6/lines 6-14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have implemented Okamoto’s print execution logging method in Tomita’s printing system to allow for a user of the system to efficiently specify, for each specific print job, where print execution history information should be stored.
It would have been furthermore obvious, in the combined Tomita and Okamoto printing system, to have stored thumbnail data along with other print history data, as taught by Imai, to enable the user to more readily recognize the specific print job to which a specific print history data record refers by viewing the thumbnail. 
Here, Okamoto’s print source information (Okamoto, Fig. 25, step S2501) corresponds to the “destination information data” recited in claim1, line 3 and Imai’s thumbnail data (Imai, Fig. 17 (a) and column 6/lines 12-14) corresponds to “print image data included in the print data” recited in claim 1, line 10.
In comparison to the limitations recited in claim 1, in the combined Tomita, Okamoto and Imai system, the “destination information data of a predetermined transmission destination and the print data” is transmitted from an external apparatus (the terminal 2 of Okamoto’s Fig. 22) to the printer that executes the print job rather a printer (“parent printer”) functioning as a print server holding in retention the print job to be executed by another printer (“child printer”).
For this reason, claim 1 is patentable over the prior art.
Independent claim 4 is directed to a method of operation of the image forming apparatus of claim 1 and is allowed for similar reasons.
Independent claim 5 is directed to an image forming system comprising an image forming apparatus similar to the image forming apparatus of claim 1 and is allowed for similar reasons.
Claims 2, 3 and 6 are allowed as dependent claims.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL F PAYER/Primary Examiner, Art Unit 2674